


Exhibit 10.3
July 15, 2010


Dennis Crosby




Dear Dennis:
I am pleased to confirm our offer and your acceptance of employment for the
position of President, Excess & Surplus Lines, reporting to Kevin Rehnberg. Your
salary will be $15,384.62 each bi-weekly pay period, equivalent to $400,000.00
annually.
From your first day of employment, you will be eligible to participate in
OneBeacon's contributory health, dental and insurance plans, as well as the
OneBeacon Stock Ownership and 401(k) plans. As a member of senior management,
you are empowered to self manage your time off needs. We recognize the
criticality of your role to stay connected and expect that, within reason, you
will be readily accessible to your staff and other senior management, as needed.
Your target bonus under the Management Incentive Plan (MIP) will be 50% of your
annualized base salary for plan year 2010. An overall bonus pool is calculated
based on company results. The allocation of the pool, if any, is based on
achieving your business unit's goals and objectives as well as your own
individual performance. Individual awards are determined by your management and
the Board of Directors, in its sole discretion. The plan does not cap the amount
that can be paid to any one participant.
You will receive a sign-on bonus in the amount of $1,800,000 payable in three
installments. The first installment of $1,000,000 (gross) will be paid within
your first 30 days of employment. Subsequent payments of $400,000 (gross) will
be paid in each of March 2011 and March 2012. Payments will be made assuming you
are employed at the time of each payment.
You will also have the opportunity to participate in the OneBeacon long-term
incentive plan. Subject to ratification by the Compensation Committee of the
Board of Directors at the next regularly scheduled meeting, you will receive an
initial allocation of performance shares and performance units with an at target
aggregate value of $750,000.00 for the three-year 2010-2012 award cycle. The
performance shares and performance units have the potential to vest, assuming
corporate performance goals are met, at the end of the three-year cycle, with
payment made in early 2013. Payment is determined by the Board of Directors in
its sole discretion and is subject to all plan terms and conditions, including
the return of an executed Confidentiality and Non-solicitation Agreement. We
would expect you to be eligible for annual grants under this plan.
In the event your employment with OneBeacon is terminated for reasons other than
cause including termination due to any prospective change in control, you will
be eligible for separation pay equivalent to two times salary and two times
target bonus provided you execute and not rescind OneBeacon's standard Agreement
and Release (“Agreement”).  You will have 45 days after receipt to sign the
Agreement, but you may not sign the Agreement before your termination date.
Payment shall be made within 30 days of our receipt of your executed Agreement.
OneBeacon is making this offer of employment based in part on your
representation that you are not currently subject to a written employment
contract and that your employment with OneBeacon will not violate any
restrictive covenants to which you have agreed. You may not bring any
confidential or proprietary information from any former employer to OneBeacon,
or use to the benefit of or disclose to OneBeacon any such information at any
time. While still employed with your current employer, you may not engage in any
activities that would be unfair or disloyal to them.
Before you can begin working at OneBeacon, we need to verify that you are
legally eligible to work in the United States. You will receive a listing of
acceptable forms of identification per the U.S. Department of Justice
Immigration and Naturalization Form I-9 in your new hire packet. Please bring
the appropriate identification with you on your first day.




--------------------------------------------------------------------------------




Dennis, we are very excited at the prospect of you joining the OneBeacon team.
If you have additional questions, please contact me directly at xxx-xxx-xxxx or
at my home at xxx-xxx-xxxx.


Sincerely,
/s/ Thomas N. Schmitt
Thomas N. Schmitt
SVP and Chief Human Resources Officer




Please sign and fax back your acceptance to my attention at xxx-xxx-xxxx.




Accepted:    /s/ Dennis Crosby




